COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Richard Alan Haase v. Countrywide Home Loans, Inc. and Deutsche
                          Bank National Trust Company

Appellate case number:    01-20-00854-CV

Trial court case number: 07-DCV-161177

Trial court:              400th District Court of Fort Bend County

      On October 12, 2021, Appellee Deutsche Bank National Trust Company filed an opposed
Motion to Abate Appeal and to Direct the District Court [to] Take Up the Second Motion for
Judgment Nunc Pro Tunc Under Texas Rule of Civil Procedure 316. To the extent it seeks
abatement of the present appeal, Appellee’s motion is granted.

        This case is abated, treated as a closed case, removed from this Court’s active docket, and
remanded to the trial court. This appeal will be reinstated on this Court’s active docket when the
trial court rules on Appellee’s Second Motion for Judgment Nunc Pro Tunc and either party
informs the Clerk of this Court of the ruling with a certified copy of the order. This Court will
also consider a motion to reinstate by either party or may reinstate on its own order.

       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas Molloy
                   Acting individually 


Date: November 2, 2021